—In a proceeding pursuant to Public Health Law § 3388 (8) to recover a forfeited vehicle, the petitioner appeals from an order of the Supreme Court, Dutchess County (Juidice, J.), entered January 16, 1997, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the proceeding. The petitioner failed to establish by a preponderance of the evidence any of the affirmative defenses set forth under Public Health Law § 3388 (6) and that he was “without personal or actual knowledge of the forfeiture proceeding” (Public Health Law § 3388 [8]).
In light of our determination we need not reach the petitioner’s remaining contentions. Altman, J. P., Krausman, Florio and Luciano, JJ., concur.